 

Exhibit 10.3

The Assets Income Right Transfer and Repurchase Contract

 

Contract No.:22B1191800318001

 

Party A: Dongguan Trust Co., Ltd (represents the “Dongguan Trust·Taixin-Kingold
Jewelry Assembled Fund Trust Plan”)

 

Legal representative: Huang Xiaowen

 

Adress:No.2 Building, Innovation Park, High-Tech Industrial Development Zone Of
Songshan, Dongguan City. Zip code:523808

 

Contact person: Liu Xiaomeng

 

  Tel:     18565638063            E-Mail:  liuxm@dgxt.com              

 

Party B: Wuhan Kingold Jewelry Co., Ltd

 

License number: 914201007414027360

Legal representative: Zhihong Jia

Address: No. 15 (special), Huangpu Science Park, Jiang’an District Zip code:
430023

Contact person:Hu Qiao

 

  Tel:   13317109760    E-Mail:     445747508@qq.com                    

 

Whereas:

 

Party A is the trustee of “Dongguan Trust·Taixin-Kingold Jewelry Assembled Fund
Trust Plan” (hereinafter referred to as the “Trust Plan”), and party A purchases
the Assets Income Right of Au9999 standard gold (no less than 4 tons)from
Shanghai Gold Exchange(“SGE”) held by Party B with trust fund of the Trust Plan.
And Party B shall repurchase the above Assets Income Right by the time price
according to the agreement of both parties.

 

According to The Contract Law of the People’s Republic of China and other laws
and regulations, based on the principles of good faith and justice and through
friendly consultation, both sides reach this contract to comply regarding the
transfer and repurchase of the Object Assets Income Right.

  

 

 



 

Article 1 Transfer Object

 



1       The transfer object under this contract is the Assets Income Right of no
less than 4 tons of Au9999 standard gold from Shanghai Gold Exchange held by
Party B.

 

2       Assets Income Right shall include:

 

(1) The income gained by object assets disposal;

 

(2) Other income generated by the object assets.

 

Article 2 Transfer Price and Payment

 

1       Both parties agree that the transfer price of the Object Assets Income
Right is no less than RMB 10 million yuan and is no more than RMB 1000 million
yuan.

 

2       The transfer price shall be paid by the trust fund under Trust Plan and
the actual amount shall be subject to the amount of raised trust fund in every
period of Trust Plan. On receiving every transfer payment, Party B shall submit
payment confirmation to Party A.

 

3       Party A agrees to pay transfer price in lump sum or in installments
after the establishment of Trust Plan and the guarantee, which is promised by
Party B, is implemented.

 

Account name: Wuhan Kingold Jewelry Co., Ltd

 

Account number: 630202248

 





Bank: China Minsheng Bank, Wuhan branch, Binjiang sub-branch

 

Party A shall be deemed to perform duty after paying the transfer price to the
above account of Party B. If any change occurs on the above account, party B
shall give written notice to Party A on the date of change, otherwise any
responsibilities arising from that shall be taken by Party B.

 

4       After the date that Party A signed this contract and pays the first
transfer payment, Party A obtains all the Object Assets Income Right since this
date. Since this delivery date, Party B shall deposit all interests and other
earnings of Object Assets in the special trust account in 2 work days.

 

Article 3 Assets Income Right Repurchase

 

1       After transferring the Assets Income Right to Party A, Party B promises
to repurchase the Assets Income Right in the agreed period since the
establishment of trust plan. After Party B completed the payment, Party B shall
be deemed to complete the repurchase of the Assets Income Right, and the Assets
Income Right is owned by Party B.

 

 

 

 



2       Repurchase payment price consists two parts: Base repurchase price and
repurchase premium

 

(1) base repurchase price: Base repurchase price equals the transfer price
stipulated in article 2 of this contract.

 

Party B shall pay off all base repurchase price to Party A in 18 months since
the establishment of the Trust Plan. And on completion of base repurchase price
payment, Party B shall settle the unsettled payable repurchase premium. If Party
B needs to pay base repurchase price in advance, it shall deliver written
application to Party A, and shall implement it with agreement of Party A.

 

(2) repurchase premium: Before the settlement of base repurchase price, party b
shall pay repurchase premium, repurchase premium is calculated according to the
following items:

 



The first premium: Party B should pay a first premium, 1.5 % of the transfer
price, to the trust plan. The first premium= unsettled base repurchase price



 

‚Duration premium: Party B shall pay current duration premium according to the
annual rate of repurchase premium in the chart agreed below before 21st
(included) of every month and the last base repurchase price due date.

 





starting date annual rate of repurchase
premium due date of the first transfer price   11  %

 

Calculation formula is as below:

 

current duration premium= unsettled base repurchase price×days in this
accounting period×annual rate of repurchase premium/360

 

Days in this accounting period refers to the days from 21st of previous month to
the 20th (included) of current month. And days in last accounting period refers
to the days from 21st of previous month to the day (not included) of the
settlement of all base repurchase prices.

 

Repurchase premium due date and repurchase due date should not be moved backward
when meet with statutory holiday. Party b shall transfer money to the special
account in the nearest workday.

 

If party b does not transfer payment within due date, the penalty shall be
counted from repurchase premium due date or repurchase due date and in
accordance with the articles stipulated in this contract.

 

3       Party b shall pay the repurchase price by transferring money to the
special account appointed by Party A(Account Name: Dongguan Trust Co., Ltd
(Taixinkingold), Account Number: 8114801412800237721, Bank: China Citic Bank,
Dongguan Branch Business Department)

 



 

 

 

4       When Party B is paying the repurchase price, all interests and other
earnings produced by Object Assets that has been transferred to special account
shall be deduction to the repurchase price.

 

Article 4 Trust Protection Fund

 

1       According to relevant stipulations in Measures for the Administration of
Protection funds in the Trust Industry, Party B shall subscribe trust protection
funds at the price of 1% of base repurchase price. Every time when Party A pays
the transfer amount, it will send trust protection fund subscription notice and
confirm the subscription amount to Party B. Party B shall transfer subscription
amount to the special account Party A designated within 10days since Party A
pays transfer amount, and Party A shall subscribe the protection fund on its
behalf.

 

2       When Party B partially pays base repurchase amount, Party A shall return
pro rata protection fund subscription money within 10 business days. When Party
B entirely pays base repurchase amount, Party A shall return all remaining
protection fund subscription money and its earnings within 10 business days

 

3       If Party B’s subscription amount is overdue, Party B shall pay overdue
fine at 0.05% of subscription amount per day since the date of overdue.

 

4       If Party B fails to pay repurchase amount timely, Party A shall be
entitled to settle with the subscription money and its earnings in protection
fund returned by Party B.

 

Article 5 Documents Submission

 

Party B shall submit necessary documents and materials in accordance with Party
A’s requirements, including but not limited to original pieces or copies of
relevant materials on object assets owned by Party B, including but not limited
to journal account of capital, value added tax invoice, delivery note, list of
outgoing items. The documents and materials that Party B submits to Party A are
all deemed as effective attachment to this contract.

 

Article 6 tax payment

 

The taxes produced in the process of the exercise of rights or obligations under
the contract shall be paid by each party respectively

 



 

 

 

Article 7 Representations and Warranties of Party B

 

Follows are the representation and warranties of Party B:

 

1       After this contract is signed, it will constitute the legal, valid and
binding obligation to it.

 

2       Party B is the entire, effective and legal owner of the object assets,
and is entitled to transfer the assets income right of the object assets to
Party A. Party A shall not meet any legal or actual impediment.

 

3       Party B guarantees that there are no any other priority rights or third
part rights except for additional articles in this contract.

 

4       After this contract is signed, without Party A’s written permission,
Party B shall not dispose object assets in any form, and there shall be no
priory right and other third party power on the object assets in any form.

 

5       Relevant materials offered by Kingold Jewelry to Party A are true,
effective, complete and there is no material omission or concealment.

 

6       The transfer and repurchase of assets income right are equipped with
necessary authorization and permission, and are within Party B’s authority and
are obedient with relevant laws.

 

Article 8 Representations and Warranties of Party A

 

Follows are the representation and warranties of Party A

 

1       An enterprise as a legal person, which forms legally according to the
Law of the PRC and validly exists, and guarantees that it operates legally

 

2       It is complied with relevant trust stipulations to purchase assets
income right by trust fund and the purchase is nit obedient with compulsory
stipulations in laws and administrations.

 

3       Relevant materials offered Party B are true, effective, and complete and
there is no material omission or concealment.

 

4       After this contract is signed, it will constitute the legal, valid and
binding obligation to it.

 

5       To pay the transfer price to Party B according to this contract.

 

Article 9 Contract Entry into Force

 

1       The Contract should come into effect since being signed (or stamped) by
the legal representatives/responsible persons of both parties and stamped with
the corresponding official seal (or special seal for contract).

 



 

 

 

2       The Contract should be terminated if the trust plan fails to establish
or party b’s promised guarantees are not implemented in 60days since the date
that the contract is signed.

 

Article 10 Special Agreement

 

1       After coming into force of this contract, Party A is empowered to learn
about Party B’s management, financial activities, major transactions, and Party
A is not entitled to intervene Party B’s management.

 

2       After this contract becomes effective, if one of the following credit
risks happens, Party B shall inform Party A in written form within five business
days after knowing this situation. Effects, possible effects on Party B , and
remedial measures which has taken or are going to take, deadline of remedy and
expected effects should be listed carefully in the written notice.

 

(1) The operating status of Party B deteriorates.

 

(2) Party B has lost the business reputation.

 

(3) Significant suit or arbitration cases happen which affect or may affect
interests of Party B and make the operating status of Party B deteriorate.

 

(4) Events happen in Party B, which may have material adverse effect on Party
B’s business, capital and property status.

 

(5) Other items that have material adverse influences on Party B when it
performs this contract’s obligation.

 

Article 11 Notification

 

1       Unless there are other provisions in the contract, otherwise, all
notices between the two parties under the terms of the contract shall be in
written form, which can be delivered by people, registered letters, express mail
service, and fax can be as an auxiliary way, however, it must have a
supplementary delivery according to the agreed ways in the contract.

 

2       The notices delivered by registered letter (postage paid) are effective
delivery on the third day after they are delivered (as indicated by the
postmark). The notices issued by express mail service (postage paid) are
effective delivery in the being delivered (as indicated by the postmark).

 

3       The delivery and notification articles in this contract and dispute
settlement articles are independent articles, not involved in the effectiveness
of the whole contract or other articles in the contract.

 



 

 

 

Article 12 Confidentiality

 

Each party should maintain confidentiality about this contract and matters
related with this contract. If there are no written permissions of the other
party, any matters related with this contract cannot be disclosed to a third
party, except the disclosures because of following reasons:

 

1       Party A performs the obligation of disclosing information ruled by the
laws and regulations or trust documents and discloses information to clients and
beneficiaries.

 

2       Disclose information to auditors, lawyers and other working staff, who
are authorized in the normal business, with the precondition that these people
should perform the obligation of maintaining confidentiality to the information
related with this contract in their work.

 

3       The data and documents can be gained publicly or the disclosure of this
data is required by laws and regulations.

 

4       Disclosing information to court, arbitration institution, or the
disclosure related with this contract is required by the disclosure procedures
before lawsuit or the similar procedures, or the law procedure requires
information to be disclosed.

 

5       According to the requirement of financial regulator, Party A discloses
information to the financial regulator.

 

Rules of this article are still valid after the termination of contract.

 

Article 13 Force Majeure

 

1       The force majeure referred in this contract, means earthquake, flood,
war, governmental behaviors and other events which cannot be foreseen, whose
results can’t be prevented or avoided reasonably.

 

2       If one party of this contract cannot perform this contract completely or
partly, this party shall inform the other party within 5 business days after the
happening of the force majeure; And offer the detail situation of the event
within 15 business days and the documentations offered by the relevant competent
authorities, functional departments, or notary public which proves that this
contract cannot be performed completely or partly.

 



 

 

 

3       If one party cannot perform this contract completely or partly because
of force majeure, this party is not responsible for breaking the contract, but
this party shall take the necessary and proper measures to relieve losses which
may bring to the other party.

 

4       If force majeure happens, both parties shall decide in negotiation on
the change or termination of this contract by the judging the influence on
execution this contract.

 

Article 14 Amendment and Supplement to the Contract

 

1       The agreed content in this contract can be changed after negotiating of
two parties.

 

2       On the matters not being specified in this contract, two parties can
sign supplement to the contract.

 

3       The contents which have changed in this contract or supplement contract
have the same legal effect with this contract. If there are conflicts between
the content after the change or supplement contract and this contract, the
content after the change or supplement contract prevails.

 

Article 15 Default Liability

 

1       Any party that breaches the contract or its representations and
warranties shall bear the corresponding liability for breach of contract and
compensate for all the loss of the observant party because of its default.

 

2       If Party A does not make transfer payment to Party B as agreed in
contract, Party B is entitled to end the contract and Party B shall not transfer
assets income right to Party A, and shall return the paid transfer payment as
Party A required.

 

3       Party A is entitled to charge default fines on Party B if Party B fails
to make repurchase payment premium or base repurchase payment in time as this
contract agreed; Default fine is 0.5‰ of overdue repurchase price per day.

 

4       If any default below occurs, Party A shall end this contract and require
that Party B should make repurchase payment in advance and claim compensation
from guarantor or dispose guarantees.

 

(1) Party B delays or fails to make the repurchase payment;

 

(2) Party B fails to offer guarantee as agreed in this contract or relevant
guarantee contract is not performed.

 

(3) Party B fails to fulfill its commitment to Party A or breach relevant
agreement signed with Party A.

 



 

 

 

(4) Situations happens that Party A is well grounded to regard it may influence
Party B’s assets income right repurchase.

 

Article 16 Dispute Resolution

 

All disputes arising from this contract shall be settled through friendly
negotiation. In case no settlement can be reached through negotiation, they
shall bring proceedings to the local People's Courts with the jurisdiction where
Party A is located.

 

Article 17 Others

 

1       In case any article of this contract is invalid for any reason, the
invalidity of this article does affect the validity of other articles of this
contract, so both parties shall continue to execute the other articles of this
contract.

 

2       Party A has reminds Party B appropriately on articles about its
liability exemptions or limitations; and has detailed explanation on articles
that Party B requested. Both parties show consensus on the understanding of this
contract.

 

3       The contract is in quadruplicate. Party A holds two copies while Party B
holds one copy, and relevant administration holds one copy. All copies are with
equal legal effect.

 

Article 18 Miscellaneous

 

1       In the duration of this trust plan, when gold price (closing price of
Au9999 in afternoon hours in Shanghai Gold Exchange in last transaction day)
changes and it causes the pledge rate to be higher than [0.85],it is hit
alarming line. And Party B shall pay cash in corresponding amount to the pledgee
within 3 working days so that the pledge rate will decrease to [0.75]. When gold
price (closing price of Au9999 in afternoon hours in Shanghai Gold Exchange in
last transaction day) changes and it causes the pledge rate to be higher than
[0.90], it is hit close position. In this situation, if Party B does not
supplement corresponding gold or cash to make the pledge rate to decrease to
70%, Party A has right to dispose directly the pledged gold, Party B shall
cooperate to do corresponding work.

 



2       Party B commits that it or a third party it appointed shall offer
guarantee for Party A and guarantee the obligations of Party B under this
contract, such as repurchase payment and etc.

 



 

 

 

Guarantees Name Of Guarantee
contracts Contract Number Wuhan Kingold Jewelry Co.,
Ltd Pledge Contract 22B1491800318001 Wuhan Kingold Industrial
Group Co., Ltd Guaranty Contract 22B1391800318001 Jia Zhihong Guaranty Contract
22A1391800318002

 

3       Notarization: (1) Party A and Party B confirm that, after signing the
Contract, both parties will transact compulsory notarization of the Contract and
relevant fees would be borne by Party B(2) Party B hereby commits that if it
fails to fulfill or incompletely fulfills any of its obligations under the
Contract, it is willing to receive judiciary compulsory execution, without any
judicial proceeding. Party A can directly apply for compulsory execution to
people’s court with jurisdiction. Party B waives right of defense for such
application.(3) This Article has priority to the Article Dispute Resolution in
this contract.

 

4       Property insurance for object assets: (1) After signing this contract,
the two parties should purchase property insurance for object assets at People’s
Insurance Company of China for the quality and weight. All the insurance costs
produced in insurance shall be borne by Party B. Where Party B violates the
provisions of the contract, Party A shall have the right to apply for compulsory
enforcement to the People’s Court with jurisdiction for directly disposing the
pledged object.

 

(The reminder of this page is intentionally left blank)

 

 

 

 

 

Party A: Dongguan Trust Co.,Ltd (Official Seal)

 

Legal representative or authorized agent:

 

Party B: Wuhan Kingold Jewelry Co., Ltd. (Official Seal)

 

Legal representative or authorized agent:

 

  Signing date: Contract signed in

 

 



